United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________

No. 07-5378                                                      September Term 2007
                                                                                     07cv00480

                                                          Filed On: July 8, 2008

Steven Ivey,

       Appellant

       v.

Department of Treasury,

       Appellee

       BEFORE:       Ginsburg, Garland, and Kavanaugh, Circuit Judges

                                      JUDGMENT

       This appeal was considered on the record from the United States District Court for
the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed October 22, 2007,
be affirmed. The district court properly concluded that appellant’s Privacy Act claims are
barred by res judicata. See Allen v. McCurry, 449 U.S. 90, 94 (1980). To the extent
appellant attempted to raise additional causes of action, there is no private cause of
action for perjury and subornation of perjury, see 18 U.S.C. § 1621; Central Bank of
Denver v. First Interstate Bank of Denver, 511 U.S. 164, 190 (1994); McDonnell Douglas
Corp. v. W idnall, 57 F.3d 1162, 1164 (D.C. Cir. 1995), and the forging of evidence claim
does not comply with the notice pleading requirements of the Federal Rules of Civil
Procedure, see Fed. R. Civ. P. 8; see also Ciralsky v. C.I.A., 355 F.3d 661, 670 n.9 (D.C.
Cir. 2004). The forging of evidence claim is dismissed without prejudice. See id. at 670.
It is

        FURTHER ORDERED that appellant’s final brief be struck. Except for the addition
of citations to the deferred appendix and correction of typographical errors, no other
changes may be made to the final brief. See Fed. R. App. P. 30(c)(2)(B).

        The Clerk is directed to withhold issuance of the mandate herein until seven days
after resolution of any timely petition for rehearing or petition for rehearing en banc. See
Fed. R. App. P. 41(b); D.C. Cir. Rule 41.

                                         Per Curiam

                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                    BY:      /s/
                                                             Michael C. McGrail
                                                             Deputy Clerk